ORDER

Upon consideration of the Join Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, it is this 4th day of August 2003,
ORDERED, by the Court of Appeals of Maryland, that Murray Leonard Deutchman, be and is hereby, disbarred by consent from the further practice of law in the State of Maryland. It is further
ORDERED, that the Clerk of this Court shall strike the name of Murray Leonard Deutchman from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in the State.